
	

115 S1560 IS: Integrity in Border and Immigration Enforcement Act
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1560
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2017
			Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To ensure the integrity of border and immigration enforcement efforts by requiring U.S.
			 Customs and Border Protection and U.S. Immigration and Customs
			 Enforcement to administer law enforcement polygraph examinations to
			 all applicants for law enforcement positions and to require
			 post-hire polygraph examinations for law enforcement
			 personnel as part of periodic reinvestigations. 
	
	
		1.Short title
 This Act may be cited as the Integrity in Border and Immigration Enforcement Act.
 2.DefinitionsIn this Act: (1)Law enforcement positionThe term law enforcement position means any law enforcement position in U.S. Customs and Border Protection (CBP) or U.S. Immigration and Customs Enforcement (ICE).
 (2)Polygraph examinationThe term polygraph examination means the Law Enforcement Pre-Employment Test certified by the National Center for Credibility Assessment.
			3.Polygraph examinations for law enforcement personnel
 (a)ApplicantsBeginning not later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security—
 (1)shall require that polygraph examinations are conducted on all applicants for law enforcement positions; and
 (2)may not hire any applicant for a law enforcement position who does not pass a polygraph examination.
 (b)Targeted polygraph reinvestigationsBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, as part of each background reinvestigation, shall administer a polygraph examination to—
 (1)every CBP law enforcement employee who is determined by the Inspector General of the Department of Homeland Security to be part of a population at risk of corruption or misconduct, based on an analysis of past incidents of misconduct and corruption; and
 (2)every ICE law enforcement employee who is determined by the Inspector General of the Department of Homeland Security to be part of a population at risk of corruption or misconduct, based on an analysis of past incidents of misconduct and corruption.
 (c)Delegation of authority To determine targeted polygraph examinationsThe Inspector General of the Department of Homeland Security may— (1)delegate the authority under subsection (b)(1) to the CBP Office of Professional Responsibility; and
 (2)delegate the authority under subsection (b)(2) to the ICE Office of Professional Responsibility. (d)Random polygraph reinvestigationsBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall—
 (1)randomly administer a polygraph examination each year to at least 5 percent of CBP law enforcement employees who are undergoing background reinvestigations during that year and have not been selected for a targeted polygraph examination under subsection (b)(1); and
 (2)randomly administer a polygraph examination each year to at least 5 percent of ICE law enforcement employees who are undergoing background reinvestigations during that year and have not been selected for a targeted polygraph examination under subsection (b)(2).
				
